Case 2:20-cv-13060-AJT-KGA ECF No. 13, PageID.403 Filed 08/23/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DANIEL LEE,

             Plaintiff,
                                                Case No. 2:20-cv-13060
v.
                                                Hon. Arthur Tarnow
UAW RETIREE MEDICAL
BENEFITS TRUST,

             Defendant.

       JOINT MOTION TO ADJOURN SCHEDLING ORDER DATES

      The parties to the above captioned matter jointly move the Court to adjourn

the Scheduling Order dates currently in effect, and in support state as follows:

      1.     Plaintiff Daniel Lee has sued his former employer, Defendant UAW

Retiree Benefits Trust, asserting claims for breach of contract, retaliation under Title

VII and the Elliott Larsen Civil Rights Act, and defamation, resulting from the

Trust’s use of the title “Manager” on the Form 990 it filed for its 2017 fiscal year.

      2.     The parties and their counsel have been working diligently to litigate

this matter, but have encountered a number of unforeseen circumstances which make

completion of discovery in this matter by the current discovery cutoff of October 1,

2021. Specifically:

      (a)    Plaintiff’s request for production led to the production of over 3,000

             documents, many of them multiple pages in length, that took longer
Case 2:20-cv-13060-AJT-KGA ECF No. 13, PageID.404 Filed 08/23/21 Page 2 of 8




           than expected to produce (due to the privilege review that was

           necessary) and to review (given the volume of information provided).

     (b)   Plaintiff’s production likewise was longer than anticipated, exceeding

           3,000 pages in length, which took longer to produce and review than

           originally anticipated.

     (c)   Plaintiff has also identified a large number of companies at which he

           alleges that he has sought employment/business opportunities that

           might have been harmed as a result of the Form 990 filing, resulting in

           the Trust having to contact large number of potential witnesses to

           investigate the veracity of Plaintiff’s claim.

     (d)   While the parties have worked amicably throughout this litigation, one

           dispute has arisen that led to a motion being filed to resolve whether

           Plaintiff’s medical information is subject to discovery. That motion is

           fully briefed and awaiting decision by the Court, but until it is resolved

           (and medical records are potentially subpoenaed), it is not possible to

           complete Plaintiff’s deposition.

     (e)   Expert testimony is required in this case to address to degree to which

           listing Plaintiff as a “manager” rather than a “director” may have

           damaged his job prospects and/or ability to secure a clear U-4

           registration from FINRA. Experts have been retained by both sides,



                                       -2-
Case 2:20-cv-13060-AJT-KGA ECF No. 13, PageID.405 Filed 08/23/21 Page 3 of 8




            but the current scheduling order does not set a timeline for submission

            of Rule 26 expert reports or otherwise contemplate the use of expert

            testimony.

      (f)   The parties also wish to engage experts to testify regarding damages

            Plaintiff is alleged to have suffered and have retained experts for that

            purpose as well. However, to avoid unnecessarily incurring costs, the

            parties would like to put a discovery schedule in place permitting

            discovery on damages issues for a reasonable period after the

            dispositive motion filing cutoff. While ultimately that schedule may

            not totally avoid unnecessary costs, it may help to do so depending on

            the timing of a decision on any eventual dispositive motion.

      3.    Before filing this motion, the parties discussed a revised schedule,

taking into account the discovery that needs to be completed, and agreed that the

following revised schedule would be workable:

      Plaintiff’s Rule 26 Expert Disclosures (Liability): November 5, 2021

      Defendant’s Rule 26 Expert Disclosures (Liability): January 7, 2022

      Discovery Motion Cutoff: January 7, 2022

      Discovery Cutoff: February 4, 2022

      Dispositive Motion Cutoff: March 4, 2022

      Plaintiff’s Rule 26 Disclosures (Damages): March 21, 2022

      Defendant’s Rule 26 Disclosures (Damages): May 20, 2022

                                       -3-
Case 2:20-cv-13060-AJT-KGA ECF No. 13, PageID.406 Filed 08/23/21 Page 4 of 8




      Trial Term: July 2022; Joint Final Pretrial Order date and Joint Final Pretrial
      Conference Date to be Determined by the Court.

      4.    The parties therefore jointly move for an Order adjourning the current

Scheduling Order, and entering a new Scheduling Order following the above dates.

A proposed Order is attached to this Motion as Exhibit A.


Respectfully Submitted:

  SALVATORE PRESCOTT PORTER                    DYKEMA GOSSETT PLLC
  & PORTER, PLLC


By: /s/Hideaki Sano (w/consent)            By: /s/James F. Hermon
   Hideaki Sano (P61877)                      James F. Hermon (P53765)
   Counsel for Plaintiff Daniel Lee           Andrea M. Frailey (P82466)
   105 E. Main Street                         Counsel for Defendant UAW
   Northville, MI 48167                       Retiree Medical Benefits Trust
   248-679-8711                               400 Renaissance Center
   sano@sppplaw.com                           Detroit, MI 48243-1668
                                              (313) 568-6540
                                              jhermon@dykema.com
                                              afrailey@dykema.com

Date: August 23, 2021




                                        -4-
Case 2:20-cv-13060-AJT-KGA ECF No. 13, PageID.407 Filed 08/23/21 Page 5 of 8




                         CERTIFICATE OF SERVICE

       I hereby certify that on August 23, 2021, I caused the foregoing paper to be
electronically filed with the Clerk of the Court via the court’s e-filing system which
will send notification of such filing to all counsel of record.


                                          By: /s/ James F. Hermon
                                            James F. Hermon (P53765)
                                            Attorneys for Defendant UAW RMBT
                                            jhermon@dykema.com




                                         -5-
Case 2:20-cv-13060-AJT-KGA ECF No. 13, PageID.408 Filed 08/23/21 Page 6 of 8




                            Exhibit A
Case 2:20-cv-13060-AJT-KGA ECF No. 13, PageID.409 Filed 08/23/21 Page 7 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DANIEL LEE,

            Plaintiff,
                                              Case No. 2:20-cv-13060
v.
                                              Hon. Arthur Tarnow
UAW RETIREE MEDICAL
BENEFITS TRUST,

            Defendant.

 ORDER ADJOURNING SCHEDULING ORDER DATES AND SETTING
                    NEW SCHEDULE


      The parties to the above captioned matter having jointly moved for such relief,

and the Court being otherwise advised of the premises, IT IS HEREBY ORDERED

THAT the Court’s March 3, 2021 Scheduling Order is adjourned as follows:


      Plaintiff’s Rule 26 Expert Disclosures (Liability): November 5, 2021

      Defendant’s Rule 26 Expert Disclosures (Liability): January 7, 2022

      Discovery Motion Cutoff: January 7, 2022

      Discovery Cutoff: February 4, 2022

      Dispositive Motion Cutoff: March 4, 2022

      Plaintiff’s Rule 26 Disclosures (Damages): March 21, 2022

      Defendant’s Rule 26 Disclosures (Damages): May 20, 2022
Case 2:20-cv-13060-AJT-KGA ECF No. 13, PageID.410 Filed 08/23/21 Page 8 of 8




         Trial Term: July 2022; Joint Final Pretrial Order date and Joint Final Pretrial
         Conference Date to be Determined by the Court.



Dated:                                   ____________________________
                                         ARTHUR J. TARNOW
                                         UNITED STATES DISTRICT JUDGE
Detroit, Michigan

108088.000008 4814-0160-1527.2




                                           -2-
